MAY, J.
The State appeals an order granting the defendant’s motion for discharge. It argues that the trial court misapplied Florida Rule of Juvenile Procedure 8.090 (the juvenile speedy trial rule) to the facts of this case. Based upon this court’s recent en banc decision in C.D. v. State, 865 So.2d 605 (Fla. 4th DCA 2004), we agree and reverse for reinstatement of the charges against V.R.1
REVERSED.
FARMER, C.J., and SHAHOOD, J., concur.

. We are aware that at the time of the ruling, this court had not issued its opinion in C.D., which receded from case law relied upon by the trial court.